



COURT OF APPEAL FOR ONTARIO

CITATION:
Fletcher v. Bullock, 2013
    ONCA 13

DATE: 20130111

DOCKET: C55724

MacPherson, Cronk and Lauwers JJ.A.

BETWEEN

Linda Fletcher

Applicant (Appellant)

and

Juliana Bullock as Estate Trustee during
    Litigation for the Estate of Benjamin Bob Bullock, deceased, The Public
    Guardian and Trustee and Juliana Bullock (formerly Matychuk)

Respondent (Respondent)

Richard Anka, Q.C., for the appellant

John Kranjc, for the respondent

Heard and released orally: January 9, 2013

On appeal from the order of Justice Dale Parayeski of the
    Superior Court of Justice, dated June 19, 2012.

ENDORSEMENT

[1]

The appellant Linda Fletcher appeals from the Order of Parayeski J. of
    the Superior Court of Justice dated June 19, 2012, dismissing an application
    brought by the appellant to set aside the Order of Whitten J. dated June 12,
    2012, granting summary judgment and dismissing the appellants application for
    guardianship of her father.

[2]

Parayeski J. dismissed the appellants application principally on the
    basis that the appellants father had died in April 2011; hence there was no
prima
    facie
merit in her guardianship application. As expressed by Parayeski J.
    in paragraph 7 of his endorsement: In essence, the claim died with him, and
    the respondents have nothing of substance to meet.

[3]

This is clearly correct. The appeal is dismissed.

[4]

The respondent is entitled to her costs of the appeal fixed at $3250
    inclusive of disbursements and applicable taxes.

J.C. MacPherson J.A.

E.A. Cronk J.A.

P. Lauwers J.A.


